Citation Nr: 1743032	
Decision Date: 09/28/17    Archive Date: 10/10/17

DOCKET NO.  13-20 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for soft tissue sarcoma (also claimed as schwannoma tumor of the level of the lumbar segments). 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Whitley, Associate Counsel


INTRODUCTION

The records reflect that the Veteran served in the Air Force from January 9, 1978 to January 10, 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference during a Board hearing in October 2016.  A transcript of the hearing is included in the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.

The Veteran seeks service connection for soft tissue sarcoma (also claimed as schwannoma tumor of the level of the lumbar segments).  She has argued that her soft tissue sarcoma (also claimed as schwannoma tumor of the level of the lumbar segments) is due to fall she had in January 1978 while in service.  Service connection has been established for a lumbosacral strain since January 1983.  The Veteran's claims folder has been rebuilt and is not complete.

The Veteran was afforded a VA examination in August 2009 to determine whether a diagnosed herniated disc was related to the service-connected lumbosacral strain.  The examiner observed that she was diagnosed with a herniated disc at the L4-5 and L5-S1 level and with a schwannoma at the L4-5 level which had been removed, for the most part, during a surgery performed in May 2008.  A prior MRI had also shown bulging discs at L4-5 and L5-S1 without impinging on the thecal sac.  

The examiner found that, it "seems less likely as not that the Veteran's present condition, namely a slipped disk in her lumbar spine, would be related to her lumbar strain."  He stated that, "there is no evidence of continuity of medical treatment for the claimed condition of the lumbosacral strain and that "Originally the [Veteran]'s symptomatology was mixed with the symptoms of the schwannoma of the lumbar spine.""  Finally, he stated that "some of the patient symptoms were related to the schwannoma of the lumbar spine."  This opinion is of little probative value for several reasons.  The opinion is based in part on the lack of medical evidence showing continuity of medical treatment.  This is inaccurate as the Veteran is capable of providing information regarding her treatment, particularly in light of the rebuilt claims folder.  The statement that the Veteran's original symptomatology was mixed with the symptoms of the schwannoma of the lumbar spine seems to imply that the two may be related.  The meaning of this statement is ambiguous.  

The November 2016 private opinion from Dr. D.G lists the Veteran's current disabilities as strained back and phlebitis.  It also notes that her disabilities were a result of or caused by a slip and fall in January 1978.  In his rationale the private physician reported that, "there exists the possibility that the Veteran's fall caused her to have spondylosis which led to her schwannoma."  This opinion speculative and of little probative value as the foundation for the opinion is not provided.  

Additional information is required to address the issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that VA records are up-to-date.  The most recent VA record is dated from June 2015.  

2.  Ask the Veteran to provide the names of private providers she has seen for treatment related to her lumbosacral spine.  If a private provider is identified, request a properly executed VA form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, for such.  Upon receipt, VA must take appropriate action to contact the identified provider and request complete treatment records.  The Veteran should be informed that in the alternative she may obtain and submit the records herself.

3.  Associate with the claims file all relevant and outstanding treatment records (private and/or VA).

4.  After the above has been completed, schedule the Veteran for a new examination.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's soft tissue sarcoma (also claimed as schwannoma tumor on the nerves of lumbar spine at L4-l5) had its onset in or is otherwise attributable to the Veteran's report of the fall that occurred during boot camp in January 1978, to include the service-connected lumbar strain.  The examiner must provide an explanation for any medical conclusion made in this regard and may rely on the Veteran's statements about her medical history.  

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's soft tissue sarcoma (also claimed as schwannoma tumor on the nerves of lumbar spine at L4-l5) was aggravated by the Veteran's service-connected lumbosacral strain.  

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




